DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2014/155817, whose English equivalent is Sekiya et al. US 2015/0279499 (Sekiya).
Examples 2, 5, 10, 14, 22-26, 28-29, 36-40 and 46-53 of Sekiya disclose Al alloy wires having Mg and Si amounts that reads on the claimed amount of Mg and Si.
Regarding claim 1, Sekiya further teaches that Mg2Si precipitation is ≤ 3.0x10-3 particles/µm2(abstract, [0012]), which implies that no substantially precipitation of Mg2Si is formed.   Therefore, the Al alloy wires of Sekiya reads on the claimed Al alloy wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya.
The teachings of Sekiya are discussed in section 4 above.  Sekiya further teaches that the diameter of the Al alloy wire is 0.1mm-0.5mm[0058].  Tables 3 and 5 of Sekiya further show that elongation of the examples greater than 6% as claimed.  Examples 2, 5, 28-29, 37, 49 and 52 as taught by Sekiya have conductivities of 50% or more as claimed.
Regarding claim 2, although the examples of Sekiya that are compositionally the same as claimed Al alloy wires have tensile strengths that are lower than claimed tensile strength, Sekiya’s disclosure also indicates higher tensile strength is desirable and various parameters, such as additional alloying elements[0024-0027] and heat treatment temperatures[0054-0056, 0059] can be adjusted to improve the tensile strength[0082].  Therefore, it would have been well within the skills of an ordinary artisan to have arrived at the claimed tensile strength via routine optimization in order to achieved desired tensile strength in the final Al alloy wire.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicoud US 4,065,326 (Nicoud326).
Nicoud326 teaches an aluminum alloy wire(abstract) produced by a process comprising the steps of melting, casting and rolling the aluminum alloy to form a rough-drawn wire rod, solution treating the aluminum alloy, drawing the rough-drawn wire rod to form a wire, and heat treating the aluminum alloy wire(col. 5 lines 1-15).
Regarding claims 1-2, Example 2 of Nicoud326 further teaches that Al alloy comprising 0.56% of Mg and 0.49% of Si(col. 6 lines 39-40), which is significantly similar to the claimed Al alloy wire composition.  Additionally, the wire drawing of Nicoud326 is a tepid drawing step at 140ºC and the final heat treatment of the wire takes place at 140ºC for 5 hours(col. 7 top table).  Since the process of Nicoud326 starts with an Al alloy that has a significantly similar composition and comprises the same process steps as claimed under the same condition as claimed, one of ordinary skill in the art would have expected that the Al alloy wire of Nicoud326 to be substantially free of Mg2Si precipitation after the final heat treatment of as claimed.  Additionally, since the process of Nicoud326 starts with an Al alloy that has a significantly similar composition and comprises the same process steps as claimed under the same condition as claimed, one of ordinary skill in the art would have expected that the process of Nicould326 would have produced an Al alloy wire that has significantly similar tensile strength, elongation and conductivity as claimed.
Furthermore, although Nicoud326’s Al alloy wire has a bigger diameter than claimed less than 0.5mm, it would have been well within the skills of an ordinary artisan to adjust the drawing step to produce a smaller size wire depending on the product requirements and application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733